Title: To George Washington from the Continental Navy Board, 28 November 1777
From: Continental Navy Board
To: Washington, George



Sir,
Continental Navy Board Borden Town [N.J.] 28th Novr 1777

We are under a Necessity of drawing your Excellency’s Attention, once more, to the Frigates at this Place. Notwithstanding our Endeavours, we have not been able to raise the Effingham—she still lyes on her Beam Ends in a very disagreeable Situation. After the Destruction of our Fleet at Red Bank, the Officers & Crews of the several Vessels came up to this Place, to the Amount of between three & four Hundred. We are much at a Loss for Accommadations for these Men; but if we had our Frigates afloat, this Difficulty would be obviated. As we have now so many Hands at Command, we are of Opinion, we can with Certainty get these Ships ready for their Reception; & at the same Time have the Plugs so fix’d that they might be drawn at a Minute’s Warning & the Vessels sunk should the Enemy make an Attempt upon them. Nevertheless, however safe or convenient this Plan may appear to us, we do not think proper to put it in Execution without your Approbation. As the Winter is now approaching fast & must soon put an End to all our Water Schemes, we request your Excellency’s Answer by the Return of the Bearer (Capt. Pomeroy) Whatever your Advice may be in this Matter, you may depend on our strict Compliance with it.
Several Captains of the Vessels lately destroyed have saved some of their Sails, Stores &ca. We wish to know whither you are of Opinion, they may be kept here with Safety or not.
A Report is circulated & again contradicted respecting a French War, we shoul⟨d⟩ thank your Excellency for Information whether it is so or not. We have the Honour to be with great Respect Your Excellency’s most obedient humble servts

Fras Hopkinson
John Wharton


P:S: We are sorry to trouble you with Letters to Congress; but hope it will be attended with no great Inconvenience, apprehending that you have frequent Occasions to send to York Town & that our packets may go with your Dispatches.

